Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-333
                       Lower Tribunal No. F90-1543
                          ________________


                             Lazaro Bonard,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Joseph Perkins, Judge.

     Lazaro Bonard, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.